Citation Nr: 0120895	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  94-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
rated as 50 percent disabling.

2.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for postural vasovagal 
syncope, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to March 
1992.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from June 1994 and June 1995 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1994, the RO 
confirmed and continued 10 percent evaluations for service 
connected right carpal tunnel syndrome, left carpal tunnel 
syndrome, and postural vasovagal syncope (hereinafter 
syncope).  The appellant has contended that higher 
evaluations are warranted.  In June 1995, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 10 percent evaluation from the date of claim.  
During the pendency of the appeal, the evaluation was 
increased to 30 percent and then to 50 percent in February 
2001 back to the date of claim.  In May 2001, the appellant 
indicated his continued dissatisfaction with the assigned 
evaluation.

We note that this appeal was the subject of a Remand issued 
by the Board in September 1997.  The RO was instructed to 
afford the appellant VA psychiatric, orthopedic, neurologic, 
and vascular examinations.  The claims folder was to be made 
available to all examiners.  The RO was to reevaluate the 
appellant's post-traumatic stress disorder in light of 
revised criteria for evaluating mental disorders promulgated 
in 1996.  Finally, the RO was to issue a Supplemental 
Statement of the Case and afford the appellant an opportunity 
to respond.  The Board has reviewed the evidence developed in 
response to the prior Remand and find that the RO has fully 
complied.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board may proceed with an adjudication on the 
merits of the claims.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is currently manifested by 
an impairment in the ability to establish and maintain 
effective or favorable relationships with people that is not 
severe, difficulty in obtaining employment that is not 
related to post-traumatic stress disorder, depression that 
has not affected the ability to function independently, and 
no deficiencies in judgment and thinking, no obsessional 
rituals which interfere with routine activities, no speech 
abnormalities, no panic attacks, no spatial disorientation, 
and no neglect of personal appearance or hygiene. 

2.  Right (major) carpal tunnel syndrome is severe, with 
persistent pain, tingling and numbness and equal to a 
moderate incomplete paralysis of the median nerve.

3.  Left (minor) carpal tunnel syndrome is severe, with 
persistent pain, tingling and numbness and equal to a 
moderate incomplete paralysis of the median nerve.

4.  Postural vasovagal syncope is currently manifested by no 
more than attacks of dizziness with exertion that are well 
controlled on medication.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).

2.  Right (major) carpal tunnel syndrome is 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, §§ 4.124, 4.124a, Diagnostic Code 8715 
(2000).

3.  Left (minor) carpal tunnel syndrome is 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, §§ 4.124, 4.124a, Diagnostic Code 8715 
(2000).

4.  Postural vasovagal syncope is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7099-7015 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, with regard to the carpal tunnel 
syndrome and syncope claims for increased ratings, it finds 
that the most probative evidence is that which has been 
developed immediately prior to and during the pendency of the 
claim on appeal.  Lay testimony is competent only when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
The appellant is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  The Board assigns more probative 
value to the objective observations of trained medical 
personnel when compared to the subjective reports of 
interested parties. 

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  By virtue of the Statement of the Case and 
the Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  A hearing 
was conducted before the RO in February 1996 and before the 
Board in December 1996 and transcripts associated with the 
claims folder.  At the time of the hearings, the appellant 
was informed of the evidence needed to complete and support 
his claims for higher ratings and the duty to suggest 
evidence pursuant to 38 C.F.R. § 3.103 (2000) was met.  
Therefore we hold that the notice provisions of the VCAA have 
been satisfied.  

What appears to be the entirety of the available service 
medical records were obtained and associated with the claims 
folder.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, including VA 
Medical Center treatment records surrounding the time of the 
claim.  VA psychiatric and medical examinations were 
conducted in 1994 and additional examinations were conducted 
in 1999 and a copy of the reports associated with the file.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.  When the Board considers an issue 
not considered below by the RO, in this case because the 
passage of the Veterans Claims Assistance Act came after the 
RO had completed consideration of the case, then the Board 
must consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claims.

Documentation in the claims folder indicates that the 
appellant completed nearly 25 years of honorable active 
service in the Army as a helicopter pilot, including service 
in the Republic of Vietnam and the Persian Gulf.  He was 
awarded the Air Medal with Valor device and numeral 15 in 
addition to numerous other awards and citations.

The appellant was medically retired in 1992 due to postural 
vaso depressor (neurogenic) syncope.  A tilt table test 
conducted in November 1991 resulted in a loss of 
consciousness after 20 minutes.  Bilateral carpal tunnel 
syndrome with recurrent ligament tear and early arthritis in 
the wrists was identified in service.  His psychiatric 
evaluation was normal at the time of his medical 
board/retirement examination conducted in July 1991.

A social work evaluation after Persian Gulf service was 
conducted in February 1994.  The appellant reported increased 
anger, feelings of isolation and alienation, and sleep 
disturbances.  He denied problems with talking to his family, 
relating to friends, or an increase in drug or alcohol use or 
financial problems.

A Persian Gulf War data base examination was conducted in 
April 1994.  There was full range of motion in the 
extremities, 4/5 motor strength, and no edema.  The appellant 
reported insomnia and generalized joint pain.  His 
electrocardiogram was normal.

A VA examination was conducted in May 1994.  The appellant 
reported that he had been placed on medication in 1990 for 
his syncopal episodes and that since that time, except for 
occasional postural hypotension, he had been satisfactory and 
had not fallen down any more.  He reported both wrists 
continued to get numb and go to sleep.  He had a carpal 
tunnel syndrome operation in service on the right wrist but 
still had occasional numbness with exertion.  Physical 
examination revealed no cardiovascular abnormalities.  The 
wrists exhibited full range of motion in extension from 0-70 
degrees, in palmar flexion from 0-80 degrees, in radial 
deviation from 0-20 degrees, and in ulnar deviation from 0-45 
degrees.  There was no swelling, localized heat, tenderness 
local or diffuse, circulatory disturbances, ulceration, sinus 
formation, or spasticity of muscles.  X-ray examination of 
the wrists revealed no evidence of a fracture or significant 
bony abnormality.  Postural vasopressor syncope controlled 
with medication, postoperative chronic recurrent right carpal 
tunnel syndrome, and left carpal tunnel syndrome were 
diagnosed.

VA Medical Center records throughout 1994 documented ongoing 
outpatient treatment for post-traumatic stress disorder.  The 
appellant denied suicidal or homicidal ideation or plan.  In 
May 1994 his medication had improved his mood, sleep and 
concentration.  His energy level had remained the same.  

A VA psychiatric examination was conducted in August 1994.  
Since leaving service the appellant had remained unemployed.  
He had been married for 27 years.  He spent much of his time 
just sitting around.  Alcohol had been a bad problem for him 
and he reported being an alcoholic.  He stayed away from it 
because after one drink he lost control of himself.  About 
six months prior to the examination he became nervous, 
anxious, and depressed with thoughts of suicide, so he came 
to the VA hospital.  He had been attending group therapy and 
seeing a psychiatrist.  He had managed to deal with his 
problems during service by keeping busy and drinking, but it 
had become more difficult since leaving service when he had 
nothing particular to do.  During Vietnam he had killed a 
little boy and he had never gotten over that.  He dreamed 
about it at night and it bothered him during the day, so much 
so that he could not get it out of his mind.  On mental 
status examination he was neatly dressed with a very quiet, 
solemn and emphatic manner.  His associative processes were 
normal.  There were no delusional or hallucinatory elements.  
His mood was a little depressed.  His sensorium was intact.  
He was competent.  Post-traumatic stress disorder was 
diagnosed.

Bilateral carpal tunnel syndrome was identified in January 
1995 VA Medical Center records.  The appellant reported good 
relief after steroid injection in the left side and the right 
was side was to be injected.  A psychiatric database was 
obtained in September 1995.  The appellant had been attending 
outpatient group therapy.  He reported that he had stopped 
using alcohol many years prior.  He had been married for 28 
years and the marriage was stable.  He had no legal history.  
His appearance was unremarkable.  His affect was constricted.  
His mood was depressed.  The notation with regard to 
suicidal/homicidal ideation was illegible.  There was no 
thought disorder.  His cognitive functions were intact.  
Post-traumatic stress disorder was said to be severe.  His 
Global Assessment of Functioning score was 60.

A VA psychiatric examination was conducted in March 1996.  On 
examination he was plainly and neatly dressed with a very 
pleasant and forward manner.  He had not worked since he was 
in the service.  He had dizzy spells.  He would feel light-
headed and if he did not sit down he would faint and lose 
consciousness.  He did not have seizures or convulsions.  He 
was receiving mental health treatment for his post-traumatic 
stress disorder because he felt depressed and had thoughts of 
suicide.  He was having nightmares about Vietnam but was 
getting better.  His wrists were still giving him trouble.  
He had been married 28 years.  He spent his time reading, 
fishing and sometimes hunting.  His appetite was good and he 
felt like if he could get rid of his dreams he would be able 
to sleep.  His thought processes were normal.  There were no 
delusional or hallucinatory elements.  His mood was within 
normal limits.  His sensorium was intact and he was 
competent.  Diagnoses of post-traumatic stress disorder and 
vasovagal motor instability were indicated.

A VA general medical examination was conducted in March 1996.  
He reported that he was right-handed as was observed.  On 
physical examination there was no clinical cardiomegaly, 
murmur or gallop.  A rare extra systole was noted at one per 
minute.  Peripheral pulses appeared normal.  The chest was 
symmetrical.  The wrists dorsiflexed to 60 degrees and palmar 
flexed to 70 degrees.  There were 20 degrees of radial 
deviation and 45 degrees of ulnar deviation in both wrists.  
Tapping in the wrists subjectively elicited dysesthesia 
distally.  Grip was excellent in both hands.  A 1/2-inch scar 
from the ligamentous surgery was noted on the right wrist.  
X-ray examination of both wrists was normal.  Diagnoses 
included right wrist injuries/fractures with minimal 
restricted mobilities and bilateral carpal tunnel syndrome.  
No heart disease was found.

The appellant testified before the RO in February 1996 and 
before the Board in December 1996.  He had killed a lot of 
people in Vietnam and continued to have bad dreams about 
that.  He had a recurring dream about the time he killed a 
little boy and about the 10 days he was in the jungle waiting 
to be picked up after being shot down.  The severity of his 
nervous disorder varied.  There were times when he was fairly 
calm, but he still had depression even with the medication he 
was prescribed.  Sometimes he wanted to kill himself, and 
sometimes he had anger that made him want to kill others.  
His primary problem was the depression.  His physical 
limitations made him feel like he was worthless.  One to two 
weeks a month he stayed by himself in a camper that he had in 
the woods.  Although he had tried to get a job, once the 
potential employer heard about his heart (syncopal) problem, 
he would get no further.  With the medication, he had 4-6 
near-syncopal episodes per week.  After any strenuous 
activity like raking leaves, he had to sit down so that he 
would not pass out.  He had learned to sit down for a few 
minutes and that prevented him from passing out.  If he ran 
out of medicine, he would have these episodes a couple of 
times a day.  He had trouble with numbness in his hands and 
now they felt like they went to sleep.  They would get to the 
point where they hurt and disturbed his sleep.

A VA psychiatric examination was conducted in May 1999.  His 
medical and psychiatric records were reviewed.  He had 
recurrent nightmares of his war experiences, beginning mostly 
after Desert Storm.  He was a hardened person after Vietnam 
and his wife told him that he had changed.  He engaged in 
heavy drinking and could not get along with others.  By the 
time he went to Desert Storm he was very depressed.  He 
started coming to the VA hospital because he was thinking 
about suicide all of the time.  He had been married for 32 
years and never had any children.  Although it was hard to 
make adjustments, he had worked out an arrangement that was 
suitable to his wife.  He stayed in a camper in the woods 
about one week per month.  His wife understood.  This helped 
him tremendously with his need to stay away from people and 
his need to control his anger.  Anger management was a big 
problem.  The thought of his wife was the only thing that 
stopped him from acting out.  He indicated that his anger was 
triggered by minor incidents and trivial events.  When he got 
angry he did "silly stuff" like driving dangerously.  He 
carried three guns in his truck and stated that he was quick 
to pull them out.  His drinking was moderate, although he 
admitted to drinking up to a fifth of whisky in the service.  
Now he only drank a beer or two in a restaurant at most.  He 
was addicted to chewing tobacco.  His daily activities were 
limited due to his physical problems that caused pain and 
required that he avoid exertion.  He was limited by his 
difficulty in relating to people and tendency to isolation.  
He made frequent short trips in his car and watched some 
television.  

On mental status examination he wore casual attire and a cap 
that displayed his previous war destinations prominently.  He 
was wearing a brace on his left forearm.  He did not display 
overt hostility but his eye contact was only sporadic.  His 
speech was brief and to the point.  He did not display a 
range of emotion, even when speaking about the death of many 
people.  At no time did he appear close to tears.  He was 
capable of abstracting ideas.  His general fund of knowledge 
was good and there were no difficulties with his memory for 
either past or recent events.  He was good with numbers.  He 
had no recent or historical evidence of panic attacks.  
Anxiety appeared not to be a problem for him.  Depression on 
the contrary was just below the surface as was a lack of 
impulse control.  His sleep was poor and he had flashbacks on 
a daily basis.  His serious symptoms were impairing his 
ability to relate to others and to aspire to a productive 
life and occupation at the present time.  He claimed to be 
forgetful, but related these episodes of forgetfulness to the 
fact that he got mad easily or depressed, and either one of 
the emotions kept him from concentrating on what was going on 
around him.  His judgement and insight were fair and he was 
capable of handling his financial affairs.  Chronic, severe 
post-traumatic stress disorder and alcohol dependence in 
partial remission were diagnosed.  His combat experiences and 
spells of profound depression diminished his changes at 
employability and social rehabilitation.  His Global 
Assessment of Functioning score was 43.

A VA neurological examination was conducted in June 1999.  
The claims folder was reviewed prior to and following the 
examination and a historical review of his wrist complaints 
and treatments was indicated.  He was currently experiencing 
permanent tingling in his left thumb.  He had been 
experiencing tingling in his hands especially when he was 
asleep.  He was given physical therapy for carpal tunnel 
syndrome.  He still experienced numbness, tingling and pain 
in the wrist.  The pain went up his shoulders and he thought 
he had lost grip strength bilaterally.  When he spread his 
fingers he had shooting pain up his arms.  When he lifted or 
carried objects the pain worsened.  He had worn splints and 
they did not help.  On motor examination he had normal gait, 
station, tone and bulk throughout.  His strength was 5/5 
bilaterally and throughout, with the only exception being a 
mildly decreased hand grip bilaterally.  This ranged from 
4+/5 to 5/5.  There was a positive Tinel's and Phalen's signs 
on the left but not on the right.  There was decreased light 
touch sensation on the left medial aspect of his thumb from 
the tip of the thumb to the palm.  Otherwise there were no 
sensory abnormalities in his hands or elsewhere.  
Coordination was normal to fine finger movements and finger 
to nose bilaterally.  The deep tendon reflexes were symmetric 
and 2+ bilaterally throughout.  Electromyography/nerve 
conduction studies showed moderate to severe carpal tunnel 
syndrome bilaterally, the left greater than the right.  
Carpal tunnel release surgery was recommended.

A VA orthopedic examination was conducted in June 1999.  The 
appellant reported persistent pain in both wrists with 
numbness and tingling of all five fingers of both hands, the 
left being somewhat worse than the right.  He also had pain 
in the extensor tendons of the left forearm that extended up 
to the lateral epicondyle of the left elbow.  He was wearing 
splints and taking ibuprofen.  Although his records were 
reviewed prior to the examination, there were no records 
relative to orthopedic treatment.  Physical examination 
revealed palmar flexion to 90 degrees and dorsiflexion to 70 
degrees bilaterally.  He had a healed 1-inch incision over 
the radial styloid of the right wrist.  The area was slightly 
tender but did not appear to be inflamed.  He had a markedly 
positive Phalen test bilaterally.  There was considerable 
tenderness about the extensor muscles of the left forearm 
with pain on resisted dorsiflexion of the left wrist.  There 
was no atrophy of the thenar eminence.  He had a weak grip in 
both hands with full range of motion of the joints of the 
fingers.  X-ray examination of the wrists was essentially 
normal.  Severe carpal tunnel syndrome with secondary 
extensor tendonitis and epicondylitis of the left forearm, 
wrist and elbow was diagnosed.

A cardiovascular VA examination was conducted in September 
1999.  The history of vasovagal syncope and prior testing was 
noted.  His current symptoms were improved on beta blockers 
and he had no recent syncope.  The examiner indicated that a 
recent treadmill stress test was submaximal and therefore of 
limited value.  Echocardiogram was basically within normal 
limits.  There was mild mitral and tricuspid regurgitation 
with a suggestion of possible diastolic dysfunction but 
preserved systolic function.  Repeat testing was indicated.  
In November 1999, the examiner indicated that repeat testing 
had been concluded.  His exercise treadmill test was within 
normal limits.  He reached a total of 12 minutes and 49 
seconds of the test time stage IV of the Bruce protocol, and 
reached 86 percent of his maximum predicted heart rate (144 
beats per minute).  The Holter Monitor revealed no evidence 
of significant arrhythmias.  Based upon these studies, the 
examining physician felt that there was no cardiac cause of 
the syncope.  Although he could be gainfully employed, any 
physically demanding work was not indicated.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Post-traumatic stress disorder.

This portion of the appeal stems from an initial grant of 
service connection and the assignment of an initial rating of 
10 percent, although the assigned rating has been increased 
to 50 percent during the pendency of the appeal.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In reaching the determination below, the Board has 
considered whether staged evaluations should be assigned.  
The Board concludes that the disability addressed has not 
significantly changed and a uniform evaluation is appropriate 
in this case. 

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  This appeal is based on a 1995 rating 
decision.  The criteria for evaluating post-traumatic stress 
disorder changed in November 1996.  When a regulation changes 
after a claim has been filed but before the appeal process 
has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  Thus, the Board will 
lay out both the pre-November 1996 criteria and the post 
November 1996 criteria for the benefit of comparing the two.  
The pre-November criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the appellant than the other. The appellant 's 
disability falls within the 50 percent evaluation under both 
criteria.  Because the RO considered the appellant's 
disability under both criteria (although on separate 
occasions), a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The preponderance of the evidence is against a higher 
evaluation under the old criteria.  Although the appellant 
has impairment in his ability to establish and maintain 
effective or favorable relationships with people, we cannot 
conclude that it is severely impaired in light of his long-
term marriage.  Although the appellant contends that he has 
not be able to obtain employment, he has described this as 
relating to his physical condition not his psychological 
condition.  The preponderance of the evidence is against the 
higher evaluation under the new criteria.  Although post-
traumatic stress disorder results in occupational and social 
impairment, we cannot conclude from the evidence that he has 
deficiencies in most areas.  Although his depression appears 
to be near-continuous and he has reported suicidal ideation 
and impaired impulse control, competent evidence of 
deficiencies in judgment and thinking, obsessional rituals 
which interfere with routine activities, speech 
abnormalities, panic attacks, spatial disorientation, neglect 
of personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships has not been presented.  His 
depression has not affected his ability to function 
independently, appropriately and effectively.  Rather he is 
able to function by himself in a trailer for a week at a 
time.  Although there is some competent evidence of 
symptomatology associated with the higher evaluation, his 
symptomatology more closely approximates the current rating 
and therefore, the preponderance of the evidence is against 
the claim under the new criteria as well.

In reaching this conclusion, the Board's has considered the 
Global Assessment of Functioning score of 60 reported in 
January 1995 and 43 reported in May 1999.  Although the 
Global Assessment of Functioning score does not fit neatly 
into the rating criteria, the Global Assessment of 
Functioning score is also evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Global Assessment of Functioning score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A Global Assessment of 
Functioning score of 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score of 43 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  These scores are consistent with the current 
evaluation as they reflect a range between moderate and 
serious symptoms with the currently assigned evaluation 
falling in between the two.  There is no suggestion based on 
these two scores alone that the disability more nearly 
approximates the lower score thereby warranting the higher 
rating.  As the preponderance of the evidence is against the 
claim there is no doubt to be resolved.

Right carpal tunnel syndrome.
Left carpal tunnel syndrome.

The appellant's bilateral carpal tunnel syndrome has been 
evaluated under diseases of the peripheral nerves.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2000).  

The schedule for rating diseases of the peripheral nerves 
provides that the term "incomplete paralysis," indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most the 
moderate degree.

Complete paralysis of the ulnar nerve, the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened, a 60 percent 
evaluation is assigned for the major hand, and a 50 percent 
is assigned for the minor hand.  Severe incomplete paralysis 
of the ulnar nerve is assigned a 40 percent (major) or 30 
percent (minor) evaluation.  Moderate incomplete paralysis of 
the ulnar nerve warrants a 30 percent (major) or 20 percent 
(minor) evaluation.  Mild incomplete paralysis of the ulnar 
nerve warrants a 10 percent evaluation for either hand.  Mild 
incomplete paralysis of the ulnar nerve in either hand is 
assigned a noncompensable evaluation.  38 C.F.R. § 4.124a; 
Diagnostic Code 8515 (2000).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, it is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a; 
Diagnostic Code 8615 (2000).

Neuralgia, cranial or peripheral, characterized usually by 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a; Diagnostic Code 8715 (2000).

With regard to both hands, the finding established by the 
evidence in conjunction with the appellant's testimony, is 
that the relative impairment in motor function was minor 
(none to 4+/5 loss of grip strength), that there were no 
trophic changes, but that the primary complaint was related 
to sensory disturbances, that is pain, tingling, and numbness 
in the left thumb.  However we cannot conclude that the 
involvement is wholly sensory since there is the objective 
evidence of a slight loss of motor strength.  There is no 
objective evidence of loss of reflexes or muscle atrophy.  
The appellant has described the pain as persistent, with the 
left side being worse than the right, with shooting pain with 
certain movements and activities.  Carpal tunnel syndrome has 
been described by VA examiners as minimally impairing to 
moderate-severe bilaterally.  It has been difficult from the 
evidence for the Board to determine whether this disability 
is more properly described as neuritis versus neuralgia, as 
the pain was described by the VA neurologist in June 1999 as 
shooting and by the orthopedist as persistent, but never as 
dull/intermittent versus excruciating/constant.  Thus, the 
Board has considered both.  The next higher/maximum 
permissible evaluation by rating the carpal tunnel syndrome 
as neuritis would be that for moderate incomplete paralysis 
because it is not characterized by organic changes such as 
limitation of motion or findings on X-ray.  The next 
higher/maximum permissible evaluation for carpal tunnel 
syndrome rated as for neuralgia is equal to moderate 
incomplete paralysis.

With regard to both hands and resolving all doubt in the 
favor of the veteran, the evidence supports a higher 
evaluation.  The characterization of the condition by 
competent medical examiners in 1999 as severe is accorded 
probative value in the Board's consideration of a higher 
evaluation.  Objective evidence of pain on the VA 
examinations in 1999 has been identified.  There is a 
suggestion in earlier medical records that the disability was 
milder and minimally disabling, however we have accorded a 
higher degree of probative value to the more recent findings 
that included both a neurologic and orthopedic examination, 
testing, and a review of all of the evidence of record.  
Therefore, the evidence supports the maximum allowable rating 
for neuralgia equal to moderate incomplete paralysis under 
the schedule for rating diseases of the peripheral nerves.  

The preponderance of the evidence is against a higher 
evaluation.  This award is the maximum schedular evaluation 
for neuralgia, therefore a higher evaluation under these 
criteria is not possible.  In the absence of evidence of pain 
characterized even by the appellant as excruciating, and 
without loss of reflexes, muscle atrophy, and little sensory 
disturbance except in the left thumb, the preponderance of 
the evidence is against a finding of neuritis equal to 
moderate incomplete paralysis.  Furthermore, a finding equal 
to moderate incomplete paralysis for neuralgia is the maximum 
permissible evaluation for neuritis not characterized by 
organic changes and therefore a higher evaluation under the 
criteria for neuritis would not be possible.

Therefore, after finding bilateral neuralgia equal to 
moderate incomplete paralysis, a 30 percent evaluation is 
warranted for the right hand (major) and a 20 percent 
evaluation is warranted for the left hand (minor).  The 
schedule for rating diseases of the peripheral nerves directs 
that the ratings for peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. § 4.26 (2000).

Postural vasovagal syncope.

In cases such as this one, when an unlisted condition is 
encountered, it is rated by analogy to the closest related 
disease or injury which addresses not only the functions 
affected but the anatomical location and symptomatology 
involved.  38 C.F.R. § 4.20 (2000).

This disability was originally rated by analogy under the 
criteria for rating epilepsy, petit mal.  This schedule 
directs rating under the general rating formula for minor 
seizures.  A minor seizure consists of a brief interruption 
in the consciousness or conscious control associated with 
staring or rhythmic blinking of the eyes or nodding of the 
head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  For major and 
minor epileptic seizures averaging at least 1 major seizure 
per month over the last year (100 percent); averaging at 
least 1 major seizure in 3 months over the last year or more 
than 10 minor seizures weekly (80 percent); averaging at 
least 1 major seizure in 4 months over the last year or 9 to 
10 minor seizures per week (60 percent); for at least 1 major 
seizure in the last 6 months or 2 in the last year or 
averaging at least 5 to 8 minor seizures weekly (40 percent); 
for at least 1 major seizure in the last 2 years or at least 
2 minor seizures in the last 6 months (20 percent); or for a 
confirmed diagnosis of epilepsy with a history of seizures 
(10 percent).  Explanatory notes provide that when continuous 
medication is shown necessary for the control of epilepsy, 
the minimum evaluation will be 10 percent.  This rating is 
not to be combined with any other rating for epilepsy.  There 
will be no distinction between diurnal and nocturnal major 
seizures.  38 C.F.R. § 4.124a; Diagnostic Code 8911 (2000).

In an August 1996 hearing officer decision, the RO determined 
that the criteria for rating atrioventricular block more 
closely addressed the functions affected by and the 
symptomatology involved in the appellant's syncopal disorder.  
The criteria rating cardiovascular disorders was revised 
during the pendency of this appeal in January 1998.  The 
Board has considered both criteria in rating this disability.  
Karnas, 1 Vet. App. at 313.  Because the RO considered the 
appellant's disability under both criteria (although on 
separate occasions), a Bernard issue is not raised by the 
Board's consideration of both criteria in this decision.  
Bernard, 4 Vet. App. at 384.

The pre-January 1998 criteria provided that with complete 
auriculoventricular block; with attacks of syncope 
necessitating the insertion of a permanent internal 
pacemaker, and for 1 year, after which period the rating will 
be on residuals as below, a 100 percent evaluation is 
warranted.  Complete auriculoventricular block; with Stokes-
Adams attacks several times a year despite the use of 
medication or management of the heart block by pacemaker is 
assigned a 60 percent evaluation.  Complete 
auriculoventricular block; without syncope or minimum rating 
when pacemaker has been inserted is assigned a 30 percent 
evaluation.  Incomplete auriculoventricular block; without 
syncope but occasionally symptomatic is assigned a 10 percent 
evaluation.  Incomplete auriculoventricular block; 
asymptomatic, without syncope or need for medicinal control 
after more than 1 year is noncompensable.  38 C.F.R. § 4.104; 
Diagnostic Code 7015 (1997). 

The post-January 1998 criteria for rating atrioventricular 
block with chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent assign a 100 
percent evaluation.  Atrioventricular block with more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent is assigned a 60 percent 
evaluation.  Atrioventricular block when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation or electrocardiogram, 
echocardiogram, or X-ray is assigned a 30 percent evaluation.  
Atrioventricular block when a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication or a 
pacemaker required is assigned a 10 percent evaluation.  
38 C.F.R. § 4.104; Diagnostic Code 7015 (2000).

According to the evidence of record, this service connected 
syncopal disability is currently characterized by a 
subjective dizziness or lightheadedness that is relieved by 
sitting down.  Prescription medication has prevented the 
reoccurrence of any actual syncopal episodes.  The appellant 
has testified that on medication these near-syncopal episodes 
occurred 4-6 times per week, although they would be more 
frequent without medication.  

In considering this disability under the criteria for rating 
epilepsy, we hold that this disability more closely 
approximates a seizure disorder where continuous medication 
is shown necessary for its control, but that it is controlled 
and therefore entitled only to the minimum evaluation of 10 
percent.  These episodes of dizziness do not approximate 
actual minor seizures with loss of consciousness, or 
conscious control of movements or sudden loss of postural 
control and do not approximate the requirements for the next 
higher evaluation. 

The Board has also considered the criteria for evaluating 
auriculoventricular or atrioventricular block.  Comparing the 
pre-January 1998 criteria to the post-January 1998 criteria, 
the Board believes that neither one is more favorable to the 
appellant than the other.  Because the RO considered the 
appellant's disability under both criteria (although on 
separate occasions), a Bernard issue is not raised by the 
Board's consideration of both criteria in this decision.  
Bernard, 4 Vet. App. at 384.

The preponderance of the evidence is against a higher 
evaluation under the pre-January 1998 criteria as no invasive 
therapies (i.e. pacemaker) have been used to control this 
condition.  The preponderance of the evidence is against a 
higher evaluation under the post-January 1998 criteria as 
syncope was not reproduced on stress testing and no 
cardiovascular abnormalities have been currently identified.  
We note that the appellant has reported that physical 
exertion brought on the pre-syncopal episodes, however this 
was not reproduced on cardiovascular testing in September 
1999.  The objective medical findings are accorded more 
probative value in the Board's consideration when compared to 
the appellant's complaints.  We hold that this disability 
more closely approximates a heart block disability where 
continuous medication is required for control and which 
therefore warrants a 10 percent disability and no more.  The 
preponderance of the evidence is against a higher evaluation 
and there is no doubt to be resolved.

Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It does not appear that 
the RO in this case has recently considered this regulation, 
however having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  The Board finds that the 
schedular criteria and currently assigned evaluations for the 
appellant's multiple service connected disabilities are 
adequate and that the appellant does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  A high schedular evaluation such as is currently 
assigned is recognition of a significant amount of 
interference with employment.  Competent and objective 
evidence of marked inference with employment or frequent 
periods of hospitalization has not been presented.  Rather, 
we are presented only with the appellant's assertion that he 
has had difficulty obtaining employment for various reasons 
and there is no evidence at all of any hospitalizations.  The 
appellant was afforded an opportunity after the conclusion of 
the Board hearing to present competent evidence of 
unemployability and did not do so.  Consequently, there is no 
basis for referral under these regulations.


ORDER

An increased rating for post-traumatic stress disorder is 
denied.  A 30 percent evaluation for right carpal tunnel 
syndrome is granted, subject to the controlling regulations 
applicable to the payment of monetary awards.  A 20 percent 
evaluation for left carpal tunnel syndrome is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.  An increased rating for postural 
vasovagal syncope is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



